MEMORANDUM OPINION and ORDER OF DISMISSAL
BUSSEY, Judge:
Fred J. Wellnitz, petitioner above named, has filed an application for an order of this Court directing the District Court of Oklahoma County to enter an order ruling on the merits of said petitioner’s application for Writ of Error Coram Nobis. Petitioner does not set forth in his application for mandamus any allegations, which, if true, are sufficient to grant issuance of the Writ of Error Coram Nobis. Under these circumstances we are of the opinion that the petitioner has wholly failed to set forth allegations sufficient to grant the relief prayed for.
Petitioner having filed a letter with this Court wherein he concedes that he has failed to state facts sufficient to grant the relief prayed for and is requesting the withdrawal of the Petition, it is accordingly granted.
The Writ of Mandamus is accordingly denied, and the Petition is dismissed.
Original Proceeding in which Fred J. Wellnitz seeks a Writ of Mandamus. Writ denied and petition dismissed.
NIX, P. J., and BRETT, J., concur.